Citation Nr: 1039284	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a major 
depressive and anxiety disorder, previously diagnosed as a 
dysthymic disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 
1996. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Fargo, North 
Dakota. 

This case was most recently before the Board in March 2010, when 
the claims were remanded for further development.  Pursuant to 
the March 2010 Remand, the RO was instructed to schedule the 
Veteran for a psychiatric examination by a board of three 
examiners and to reconsider all evidence and issue a supplemental 
statement of the case (SSOC).  The Board finds that the requested 
development has been completed.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's acquired psychiatric disorder is productive of 
occupational and social impairment with deficiencies in most 
areas; however, total occupational and social impairment has not 
been demonstrated. 


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for a major 
depressive and anxiety disorder, previously diagnosed as a 
dysthymic disorder, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9433 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2007 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  Further, the Veteran submitted 
private treatment records.  Social Security Administration 
records were additionally obtained and reviewed.

Next, specific medical examinations pertinent to his increased 
rating claim for a psychiatric disorder were undertaken in 
September 2006, February 2007, October 2008, and May 2010.  

On appeal, the Board remanded this issue for, among other things, 
a more recent examination, which examination was performed in May 
2010. There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
psychiatric disorder since his May 2010 examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95 (April 7, 1995).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examinations obtained in this case 
are more than adequate, as they were predicated on a full reading 
of the treatment records in the Veteran's claims file.  It is 
unclear whether the October 2008 VA examiner reviewed the claims 
file, however it should be noted that he was the same examiner 
who evaluated the Veteran in September 2006 and February 2007.  
Further, the VA examiners' personally interviewed and examined 
the Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate his disability 
under the applicable rating criteria.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed).  Moreover, to the extent 
that the October 2008 examination could be considered defective, 
which the Board does not find, emphasis is placed on the fact 
that the Veteran was subsequently provided a VA examination in 
May 2010 VA examination by a board of three examiners, which 
included a review of the complete record. 

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issue 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Service connection for an acquired psychiatric disorder was 
initially granted in a May 1999 rating decision.  A 10 percent 
rating was assigned from January 1996.  The Veteran filed a claim 
for an increased rating in January 2003.  By a rating action 
dated in April 2003, the 10 percent rating assigned for his 
acquired psychiatric disorder was increased to 50 percent, 
effective from January 2003 (date of claim).  The Veteran most 
recently filed a claim for an increased rating in December 2006.  
Based on a review of the record, the Board finds that a 70 
percent rating for a major depressive and anxiety disorder, 
previously diagnosed as a dysthymic disorder, is warranted.

In order to be assigned a 70 percent rating, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, DC 
9433. 

The criteria for a 100 percent rating are total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (rating criteria provide mere guidance as to the 
severity of symptoms contemplated for each rating; they are not 
all-encompassing or an exhaustive list).
 
Although the evidence of record does not reflect suicidal or 
homicidal ideations, the Board has considered that the Veteran 
reported a history of suicidal thoughts in the past, at an 
October 2008 VA examination.

Next, the Board has considered that the Veteran has some 
obsessional rituals.  For example, he reported at his September 
2006 VA examination that he would awaken in the middle of the 
night worrying about his children.  He reported at his February 
2007 VA examination that he gets up frequently to check on the 
children at night.  At a February 2009 VA treatment visit, the 
Veteran reported that he will compulsively check on the kids at 
night, to make sure that they are okay and also engages in some 
compulsive checking during the day.  He described how when he 
leaves the home, he will go back to recheck that the house is 
locked, and that appliances are off, etc.  He denied any other 
types of compulsions at that time.  He reported at his May 2010 
VA examination that he will often get up at night and check that 
his children are okay, noting that he will touch them to be sure 
they are still breathing. 

Next, the objective evidence of record demonstrates that the 
Veteran suffers from considerable anxiety and depression.  For 
example, at his February 2007 VA examination he reported 
significant anxiety.  Moreover, at his October 2008 VA 
examination he indicated that he sometimes has to take medication 
to sleep at night because his mind races.  He described his mood 
as being "low" more than 50 percent of the time.  At his May 
2010 VA examination, the Veteran reported having problems with 
crowds and that his family lives in the country where he feels 
more relaxed.  He noted that loud noises were problematic and 
triggered flashbacks to an in-service blast injury.   He 
described panic attacks which involve him becoming lightheaded 
and sweaty.  He indicated that he uses an inhaler, as it is hard 
to breathe when his chest tightens and uses a cane to help with 
his balance. 

The evidence of record additionally reveals that he clearly has 
difficulty in maintaining effective relationships.  The Veteran 
reported at his September 2006 VA examination that he had some 
friends from church, but interacted primarily with his immediate 
family.  The Board has considered that he reported at his 
February 2007 VA examination that he had friends and enjoyed 
getting together with friends and going to church on a regular 
basis.  However, at his October 2008 VA examination, he noted 
that he had become more socially withdrawn and had difficulty 
with crowds.  He stated that he was asked to join a veteran's 
organization but had declined because he feels uncomfortable 
around others.  The VA examiner noted that the Veteran was 
capable of maintaining brief and superficial contact with others 
when it meets his needs.  The Veteran reported at his May 2010 VA 
examination that although he had been living in North Dakota for 
a year he had not developed any friendships and spent all of time 
with his family. 

Additionally, the Board has considered that the Veteran's 
psychiatric disorder has affected his ability to function 
independently.   For example, an October 2008 VA examiner noted 
that the Veteran described difficulty completing activities of 
daily living and some difficulty with money management.  However, 
the examiner noted that it was difficult to determine the degree 
to which activities of daily living were impaired by the 
Veteran's psychiatric diagnoses versus physical problems.  The 
Board has also considered the May 2010 VA examiner's 
determination that the Veteran's ability to consistently deal 
with most demands of daily living was adversely effected by a 
combination of medical and psychiatric disorders.  

Significantly, the May 2010 VA examiners determined that the 
Veteran was nearly housebound and had a range of interpersonal 
and functional skill deficits which compromise the completion of 
daily living routines.  They concluded that the Veteran 
demonstrated a complex pattern of adjustment difficulties which 
significantly impact social, familial, and vocational 
functioning. 

In concluding that a disability rating of 70 percent is 
warranted, the Board has also considered the Veteran's Global 
Assessment of Functioning (GAF) scores assigned in his various VA 
outpatient treatment records and at his VA examinations.  GAF is 
a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM 
IV)).  

Here, the September 2006 VA examination revealed a GAF score of 
60-65, while a February 2007 VA examination revealed a GAF score 
of 60, an October 2008 VA examination revealed a GAF score of 55, 
and a May 2010 VA examination revealed a GAF score of 45.  VA 
outpatient treatment records revealed the following scores:  
April 2007 (GAF 55) and February 2009 (GAF 55-60).  Therefore, 
the GAF scores referable to the Veteran's major depressive and 
anxiety disorder range essentially from 45 to 65.  

In this regard, GAF, scores ranging from 41-50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  While scores ranging from 61-70 reflect some mild 
symptoms (e.g. depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Although the Veteran has not demonstrated suicidal ideation or 
frequent shoplifting, he does suffer from some ritualistic 
behavior.  Moreover, based on the analysis above, it is clear 
that the Veteran suffers from serious impairment in social and 
occupational functioning.  As such, the Board finds that his low 
GAF score is most reflective as to his actual disability picture.

Based upon the above findings, the Board finds that the Veteran's 
disability more nearly approximates a 70 percent disability 
rating for a major depressive and anxiety disorder.  His history 
demonstrates clear occupational and social impairment, with 
deficiencies in most areas.  Therefore, a 70 percent is 
warranted.

Nevertheless, while the Veteran is socially and occupationally 
limited by his service-connected acquired psychiatric disorder, 
the evidence fails to show that this impairment is total, so as 
to warrant a 100 percent rating.  For example, the May 2010 VA 
examination report noted that the Veteran is able to get his 
children ready for school and does some house work.  As 
previously mentioned, he reported at his September 2006 VA 
examination that he had some friends from church, but interacted 
primarily with his immediate family.  He reported a good 
relationship with his children.  Additionally, the Veteran 
reported getting together with friends and going to church on a 
regular basis, at his February 2007 VA examination.  As such, it 
is clear that the Veteran has at least a minimal amount of social 
interaction.

Further, the evidence does not show gross impairment in thought 
processes or communication.  Emphasis is placed on the fact that 
the May 2010 examination reports described the Veteran's 
psychiatric symptoms having a "significant" not a "total" 
impact on his social and vocational functioning.  The examiners 
found that his problems with interpersonal skills would 
"interfere" with his successfully managing fulltime employment.  
Similarly, his problems with attention, memory, concentration, 
and low energy would only compromise his ability to work.  They 
did not state that these problems would preclude employment.   

Moreover, the delineated symptoms for a 100 percent rating have 
not been demonstrated.  For example, the Veteran's thinking was 
described as logical and goal-oriented, with no indications of a 
thought disorder at his September 2006 VA examination.  Similar 
findings were reported at both his February 2007 and October 2008 
VA examinations.  A February 2009 treatment note reflected speech 
of normal rate and rhythm with intact language.  The Board notes 
that some thought disorder was noted at a September 2008 VA 
treatment visit and racing thoughts were noted in a May 2008 VA 
treatment visit.  However, his thought process was described as 
coherent at August 2007, December 2007, January 2008, February 
2008, April 2008, June 2008, August 2008, September 2008, October 
2008, November 2008, December 2008 VA treatment visits.  

Moreover, a majority of the VA treatment records and his VA 
examinations noted normal personal appearance and hygiene.  The 
Board has considered that one September 2008 VA treatment 
reflected that the Veteran had a slightly disheveled appearance.  
However, February 2008, June 2008, August 2008, September 2008, 
October 2008, November 2008, December 2008 VA treatment notes 
indicated that  the Veteran was casually dressed.  Additionally, 
May 2007, December 2007, January 2008, April 2008, May 2008 VA 
treatment records noted appropriate appearance.  Additionally, 
persistent delusions or hallucinations have not been 
demonstrated.  For example, the May 2010 VA examiners noted no 
evidence of delusional beliefs nor generalized impairment of 
cognitive functions.   Again, the Board recognizes that the 
absence of these symptoms does not preclude the assignment of a 
100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, absence of these symptoms is persuasive.  

The Board has considered that the Veteran's psychiatric disorder 
has affected his ability to function independently.  For example, 
an October 2008 VA examiner noted that the Veteran described 
difficulty completing activities of daily living and some 
difficulty with money management.  However, the examiner noted 
that it was difficult to determine the degree to which activities 
of daily living were impaired by the Veteran's psychiatric 
diagnoses versus physical problems.  The examiner noted that the 
Veteran demonstrated reasonable judgment, insight, and abstract 
reasoning during the examination.  He additionally reflected that 
although the Veteran was somewhat irresponsible in money 
management in the past, this did not appear to be a function of 
his psychiatric problems.  The Board has considered the May 2010 
VA examiners determination that the Veteran's ability to 
consistently deal with most demands of daily living was adversely 
effected by a combination of medical and psychiatric disorders.  
Importantly, they did not conclude that the Veteran's psychiatric 
problems alone affected his ability to function independently.  

As such, it is apparent that while the Veteran is occupationally 
and socially impaired, it is not total, and for that reason, the 
Veteran fails to meet the criteria for a 100 percent schedular 
rating.

With respect to the Veteran's claim, the Board has also 
considered the statements of the Veteran and his wife that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report 
symptoms because this requires only personal knowledge as it 
comes to them through their senses. Layno, 6 Vet. App. at 470.  
They are not, however, competent to identify a specific level of 
disability of this disorder-according to the appropriate 
diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's acquired psychiatric disability-has been provided by 
the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
this disability is evaluated.  

Based on the evidence, the Board finds that an evaluation in 
excess of 70 percent is warranted. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
acquired psychiatric disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
psychiatric disability with the established criteria found in the 
rating schedule for mental disorders shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
the effect on both social function and on employment. 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his acquired psychiatric disorder.  While 
the Board acknowledges that Social Security Administration 
records reflect that the Veteran sought treatment at an Emergency 
Department, during the pendency of this appeal, in May 2007 and 
November 2007 for anxiety related issues, the Board finds this is 
not reflective of "frequent hospitalizations."  

Further, the Board acknowledges that the May 2010 panel of VA 
examiners indicated that the Veteran's psychiatric disability 
affected his ability to work.  However, his symptoms have been 
adequately considered by the schedular rating.  Specifically, the 
scheduler rating criteria for acquired psychiatric disorders 
adequately considers the Veteran's occupational and social 
functioning.  As this decision outlines above, his major 
depressive and anxiety disorder were manifested by no more than 
occupational and social impairment with deficiencies in most 
areas.

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 


ORDER

A 70 percent rating for for a major depressive and anxiety 
disorder, previously diagnosed as a dysthymic disorder, is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.

REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran believes that his service-connected disabilities 
prevent him from securing and maintaining gainful employment and 
seeks entitlement to a TDIU.  The Veteran is service-connected 
for various disabilities including: a major depressive and 
anxiety disorder, previously diagnosed as a dysthymic disorder 
(now at 70 percent disabling pursuant to this decision), spina 
bifida occulata, discogenic low back pain, lumbosacral strain (20 
percent disabling), and irritable bowel syndrome (non 
compensable).  The Board notes that these awards, in combination, 
represent an 80 percent disability rating under 38 C.F.R. § 4.25, 
Table I.  Thus, the Veteran now meets the schedular requirements 
of 38 C.F.R. § 4.16(a) for the rating of his disabilities.

While the Veteran received VA examinations in September 2006, 
February 2007, October 2008, and May 2010, they were conducted in 
connection with other claims.  Further, the Board finds that 
although the VA examiners considered the effects of his service-
connected disabilities on his employability, none addressed all 
of his service-connected disabilities at the same time.  Rather, 
the examiners offered piecemeal opinions regarding the specific 
effects of one particular service-connected disability on the 
Veteran's employability, not whether all of his service-connected 
disabilities together prohibit him from sustaining gainful 
employment.

The Board has noted a document signed in December 2005, where a 
medical doctor determined that the Veteran had a disability which 
left him unable to "engage in any substantial gainful 
activity."  The disability was not specified.  The Board finds 
that the current record is unclear as to whether or not the 
Veteran's service-connected disabilities in combination prohibit 
him from sustaining gainful employment.  

The available evidence of record includes a September 2006 VA 
mental examination which indicates that the Veteran's work ended 
because of "physical rather than psychological problems."  
However, another September 2006 VA examination noted that the 
Veteran's service connected lumbar spine and irritable bowel 
syndrome did not reflect permanent and total disability from a 
medical standpoint.  A February 2007 VA examiner additionally 
noted that there was no indication that the Veteran was disabled 
by low back or bowel conditions, or that he is unemployable.  A 
February 2007 VA mental examination reflected that the Veteran 
should be able to maintain brief and superficial contact with 
others, in work settings needed for many types of employment. 

An October 2008 VA mental examination report noted that the 
Veteran had significant medical/physical complaints, and it was 
difficult to ascertain the degree to which his functioning is 
limited based solely on psychological factors as opposed to the 
additional contribution of physical difficulties.  Significantly, 
a May 2010 VA mental examination noted that the Veteran's 
employability was affected by his mental disorder.  However, the 
examiners noted that the Veteran's ability to consistently deal 
with most demands of daily living was adversely effected by a 
combination of medical and psychiatric disorders.  As previously 
noted, these reports do not address the effects of all the 
Veteran's service-connected disabilities on his employability.

The Board additionally notes that the Veteran is currently in 
receipt of Social Security Administration (SSA) disability 
benefits.  An August 2009 SSA decision awarding him disability 
benefits found that the Veteran had severe impairments including 
chronic pain syndrome, status post right shoulder rotator cuff 
repair, bipolar disorder, a generalized anxiety disorder, and 
post-traumatic stress disorder. 

VA recently issued VBA Training Letter 211A (01-02) in order to 
provide guidance on how to handle and adjudicate claims for TDIU.  
Of note, in situations where the Veteran is service connected for 
multiple disabilities and he claims that he cannot work due to 
his disabilities, VA directs that the Veteran should be scheduled 
for a general medical examination that also includes an opinion 
as to whether or not the service-connected disability(ies) render 
the Veteran unable to secure and maintain substantially gainful 
employment.  See VBA Training Letter 211A (01-02).  Thus, in 
light of the ambiguity as to whether the Veteran's service 
connected disabilities in combination result in his 
unemployability, and in contemplation with the guidance set forth 
in the above training letter, the Board has little choice but to 
Remand this matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected major depressive and 
anxiety disorder, previously diagnosed as a 
dysthymic disorder; spina bifida occulata, 
discogenic low back pain, lumbosacral 
strain; and irritable bowel syndrome.    

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disabilities 
alone are of such severity to result in 
unemployability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


